Duckworth, Chief Justice.
On a former appearance (Lankford v. Pope, 206 Ga. 430 (57 S. E. 2d, 538)), in reviewing a ruling made on demurrer to the petition to recover land, it was held that the deed relied upon by the petitioner contained a key that, if aided by extrinsic evidence, might supply a legal description. That key was held by us to be “said piece of land designated by stakes, containing % acre.” Upon the trial considerable testimony was introduced, but none of it even mentioned a lot designated by stakes as described in the deed upon which the suit was predicated, and a nonsuit was granted. The exception to that order is without merit. See Blumberg v. Nathan, 190 Ga. 64 (8 S. E. 2d, 374).

Judgment affirmed.


All the Justices concur.

W. C. Lankford and Grantham & Smith, for plaintiff.
Sapp & Ewing, for defendants.